                            Case 3:20-cv-05761-JD Document 28 Filed 09/09/20 Page 1 of 2



                     1   Brian C. Rocca, Bar No. 221576                  Richard S. Taffet, pro hac vice forthcoming
                         brian.rocca@morganlewis.com                     richard.taffet@morganlewis.com
                     2   Sujal J. Shah, Bar No. 215230                   MORGAN, LEWIS & BOCKIUS LLP
                         sujal.shah@morganlewis.com                      101 Park Avenue
                     3   Michelle Park Chiu, Bar No. 248421              New York, NY 10178-0060
                         michelle.chiu@morganlewis.com                   Telephone: (212) 309-6000
                     4   Minna Lo Naranjo, Bar No. 259005                Facsimile: (212) 309-6001
                         minna.naranjo@morganlewis.com
                     5   Rishi P. Satia, Bar No. 301958                  Willard K. Tom, pro hac vice forthcoming
                         rishi.satia@morganlewis.com                     willard.tom@morganlewis.com
                     6   MORGAN, LEWIS & BOCKIUS LLP                     MORGAN, LEWIS & BOCKIUS LLP
                         One Market, Spear Street Tower                  1111 Pennsylvania Avenue, NW
                     7   San Francisco, CA 94105-1596                    Washington, D.C. 20004-2541
                         Telephone: (415) 442-1000                       Telephone: (202) 739-3000
                     8   Facsimile: (415) 442-1001                       Facsimile: (202) 739-3001

                     9
                         Attorneys for Defendant
                    10   Google LLC
                    11
                                                      UNITED STATES DISTRICT COURT
                    12
                                                    NORTHERN DISTRICT OF CALIFORNIA
                    13
                                                             SAN JOSE DIVISION
                    14

                    15
                         MARY CARR, individually and on behalf of        Case No. 5:20-cv-05761-BLF
                    16   all others similarly situated,
                                                                          DEFENDANT GOOGLE LLC’S
                    17                        Plaintiff,                  NOTICE OF FILING
                    18                 v.
                    19   GOOGLE LLC; GOOGLE IRELAND
                         LIMITED; GOOGLE COMMERCE
                    20   LIMITED; GOOGLE ASIA PACIFIC
                         PTE. LTD.; and GOOGLE PAYMENT
                    21   CORP.,
                    22                        Defendants.
                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                 Case No. 5:20-cv-05761-BLF
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                   DEFENDANT GOOGLE LLC’S NOTICE OF FILING
                            Case 3:20-cv-05761-JD Document 28 Filed 09/09/20 Page 2 of 2



                     1   TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

                     2          PLEASE TAKE NOTICE that on September 9, 2020, Defendant Google LLC

                     3   (“Google”) filed an Administrative Motion to Consider Whether Cases Should Be Related

                     4   (“Administrative Motion”) in Feitelson et al. v. Google Inc., No. 5:14-cv-02007-BLF at ECF No.

                     5   56. A true and correct copy of Google’s Administrative Motion is attached hereto as Exhibit A.

                     6
                         Dated: September 9, 2020                           By    /s/ Brian C. Rocca
                     7                                                           Brian C. Rocca
                                                                                 MORGAN, LEWIS & BOCKIUS LLP
                     8
                                                                                 Attorneys for Defendant
                     9                                                           Google LLC

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                            1                        Case No. 5:20-cv-05761-BLF
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                 DEFENDANT GOOGLE LLC’S NOTICE OF FILING
